Citation Nr: 1522085	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  09-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error (CUE) in August 2003 and May 2005 rating decisions.

2.  Entitlement to an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, secondary to service-connected post-arteriovenous malformation of the spinal cord, to include on the basis of CUE in a November 1974 rating decision that denied service connection for a right leg disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In a May 2012 decision, the Board denied an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, secondary to service-connected post-arteriovenous malformation of the spinal cord, to include on the basis that there was CUE in a November 1974 rating decision that denied service connection for a right leg disorder.  The Board also noted that an effective date prior to September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of CUE in August 2003 and May 2005 rating decisions was not before it.

The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted a Joint Motion for Remand (JMR), vacated the Board's May 2012 decision, and remanded this matter back to the Board for reconsideration in accordance with the directives outlined in the JMR.  In July 2014, the Board determined that an effective date prior to September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of CUE in August 2003 and May 2005 rating decisions was before it.  That issue and the other comprising this matter then were remanded for additional development.  

Further current review of the Veteran's claims file reveals that Board adjudication of either issue still cannot proceed.  Accordingly, this matter once again is REMANDED for additional development.

REMAND

The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing on appeal therefore will be granted if the appellant or his representative expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2014).  Hearings may be requested when filing the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2014).  The failure to honor a timely hearing request is prejudicial, and it constitutes a denial of due process of law.  38 C.F.R. § 20.904(a)(3) (2014).  Any Board determination made that is impacted by such a failure therefore may be vacated.  Id.  Compliance with the Board's previous remand directives, to include those regarding the scheduling of hearings, is essential.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the July 2014 remand, the Board noted that the Veteran's March 2009 VA Form 9 contained a request for a hearing before a Veterans Law Judge at the RO.  It was directed that such a hearing, known as a Travel Board hearing, be scheduled by the RO at the earliest available opportunity after readjudication of this matter.  A copy of the notification letter to the Veteran and his representative regarding the hearing was to be placed in the claims file.  Readjudication occurred via a December 2014 rating decision and December 2014 supplemental statement of the case (SSOC).  The SSOC even referenced that the Board directed the scheduling of a Travel Board hearing.  As noted by the Veteran's representative in an April 2015 Post-Remand Brief, however, this hearing was not scheduled.  Indeed, no notification letter was placed in the claims file.  There is no indication otherwise in this regard.  Another remand therefore is required.

Accordingly, a REMAND is directed for the following:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest available opportunity.  Send a notification letter with the date and time of the hearing to the Veteran at his last address of record as well as to his representative.  Include a copy of the letter in the claims file.  Document the hearing by placing the hearing transcript in the claims file.  In the alternative, include appropriate documentation of the Veteran's failure to appear for, or cancellation of, the hearing in the claims file.  Finally, process this matter for return to the Board in accordance with established procedure.

No action is required of the Veteran until he is notified by VA.  However, he is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and by the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

